Citation Nr: 0118421	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than September 18, 
1997, for the grant of pension benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to April 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
pension benefits and assigned an effective date of September 
18, 1997.


FINDING OF FACT

The veteran filed a claim for pension benefits on September 
18, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 18, 
1997, for the grant of pension benefits have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
if any, and has enhanced its duty to assist a veteran in 
developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 1999 Statement of the case, the RO 
informed the veteran of its reasons and bases for assigning 
the effective date of September 18, 1997, for the grant of 
pension benefits and why an effective date earlier than that 
would not be available.  The RO also provided the veteran 
with the applicable regulations related to his claim for an 
earlier effective date.  The rating decision and the 
statement of the case were mailed to the veteran and were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for pension shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.

Additionally, under 38 C.F.R. § 3.155(a) (2000), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

On July 16, 1976, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating he 
was seeking benefits for chest and back pains.  
The veteran completed the part of the application that 
states, "If you claim to be totally disabled."  He stated 
"yes" to the question of whether he was employed and 
indicated he was a night beat patrol person, and had been 
employed there from July 1974.  It was noted on the 
application that the veteran was born in November 1926.

On September 18, 1997, the veteran submitted a VA Form 21-
526, stating that he was seeking pension benefits and that he 
was not currently working.  He added that he wanted "old age 
pension" for veterans who were 65 years old or older and 
noted he was 71 years old.  

The RO has granted pension benefits based upon the September 
1997 application and assigned an effective date of September 
18, 1997.  The veteran has asserted that the law is "very 
clear" and that as a United States Navy Korean War veteran, 
he is entitled to pension benefits from the time he was 65 
years old, which would be as of November 4, 1991.  
Subsequently, the veteran has asserted he warrants pension 
benefits as of 1972, when he initially filed a claim for 
benefits with VA.

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than September 18, 1997, 
is not warranted.  The veteran filed an original claim for 
benefits in July 1976.  In his application, he completed the 
part of the application that states, "If you claim to be 
totally disabled;" however, he indicated he was employed at 
the time of his claim and had been since 1974 as a patrol 
person.  This application would not have placed VA on notice 
that the veteran was seeking pension benefits, as he 
indicated he was working and had a steady job.  It was 
obvious by virtue of information contained in the application 
that he was not entitled to pension either on the basis of 
age or permanent and total disability precluding employment.  
Therefore, at that time, there was no pending claim for 
pension, either formal or informal, and in the August 1976 
rating decision, the RO properly considered compensation 
benefits only.  

The next contact VA received from the veteran was on 
September 18, 1997, when he submitted the application for 
pension benefits.  There is nothing in the record prior to 
that time that would establish that the veteran had filed a 
claim or an informal claim for pension prior to September 
1997.

The veteran is correct in that there used to be a regulation 
that had a presumption of permanent total disability for 
pension purposes if the veteran was 65 years old or older.  
See 38 C.F.R. § 3.342(a) (1989).  At the time of the 
application in 1976, the veteran was not 65 years old.  
However, the law changed in October 1990, and the presumption 
was removed.  See 38 C.F.R. § 3.342(a) (October 1990).  
Therefore, that regulation does not assist the veteran in 
obtaining an effective date earlier than September 18, 1997.  

The Board finds that the RO was correct in assigning the 
effective date of September 18, 1997, as the date the veteran 
filed a claim for nonservice-connected pension benefits.  The 
preponderance of the evidence is against the veteran's claim, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to an effective date earlier than September 18, 
1997, for the grant of pension benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

